67 F.3d 310
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Heriberto Garcia ONTIVEROS, Defendant-Appellant.
No. 94-10422.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 14, 1995.*Decided Aug. 22, 1995.

Before:  FLETCHER, POOLE, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Heriberto Garcia Ontiveros appeals the 180-month sentence imposed following his guilty plea to conspiracy to distribute and possess with intent to distribute a controlled substance (21 U.S.C. Sec. 846 and 21 U.S.C. Sec. 841(a)(1)), possession of a controlled substance with intent to distribute (21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2), and use of a firearm during a drug trafficking crime (18 U.S.C. Sec. 924(c)(1)).  Pursuant to Anders v. California, 386 U.S. 738 (1967), Garcia Ontiveros' attorney submitted a brief stating that she finds no meritorious issues for review and a motion to withdraw as counsel of record.  Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83 (1988), disclosed no non-frivolous issues for review.  The 180-month sentence imposed by the district court is well within the Sentencing Guidelines.


3
The motion of counsel to withdraw is GRANTED and the district court's judgment is AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.  Fed.R.App.P. 34(a), Ninth Circuit R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3